Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 22, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  156737(76)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  MICHIGAN ASSOCIATION OF HOME                                                                          Megan K. Cavanagh,
  BUILDERS, ASSOCIATED BUILDERS AND                                                                                      Justices
  CONTRACTORS OF MICHIGAN, and
  MICHIGAN PLUMBING AND MECHANICAL
  CONTRACTOR ASSOCIATION,
            Plaintiffs-Appellants,
                                                                     SC: 156737
  v                                                                  COA: 331708
                                                                     Oakland CC: 2010-115620-CZ
  CITY OF TROY,
             Defendant-Appellee
  _________________________________________/

          On order of the Chief Justice, the motion of Kickham Hanley PLLC to file a brief
  amicus curiae is GRANTED. The amicus brief submitted on March 20, 2019, is accepted
  for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 22, 2019

                                                                                Clerk